952 F.2d 1396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis Leon TAYLOR, Sr., Plaintiff-Appellant,v.DEPARTMENT OF the NAVY;  John M. Kelly;  Otta E. Gercken;William C. Query;  Margaret L. Nelson;  Robert D.Hagan;  J.G. Shaw;  B.F. Conway,Defendants-Appellees.
No. 91-7695.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  (CA-90-1038-AM), James C. Cacheris, Chief District Judge.
Curtis Leon Taylor, Sr., appellant pro se.
Dennis Edward Szybala, Assistant United States Attorney, Alexandria, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Curtis Leon Taylor, Sr. appeals from the district court's order which construed his 42 U.S.C. § 1983 action as an action under  Bivens v. Six Unknown Federal Agents, 403 U.S. 388 (1971), and dismissed his complaint because it was filed beyond the applicable statute of limitations.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Taylor v. Department of the Navy, No. CA-90-1038-AM (E.D.Va. Aug. 19, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The applicable statute of limitations regarding these claims is the six-year period in 28 U.S.C. § 2401(a).   See Geyen v. Marsh, 775 F.2d 1303 (5th Cir.1985);   Walters v. Secretary of Defense, 725 F.2d 107 (D.C.Cir.1983)